       Case 3:19-cv-02369-M Document 14 Filed 06/29/20              Page 1 of 2 PageID 59

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

DESMOND EVERETT,

       Plaintiff,                                   CASE NO.: 3:19-CV-02369-M

-vs-

CONN APPLIANCES, INC.,

       Defendant.
                                        /


                    JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


          COMES NOW the Plaintiff, Desmond Everett, and the Defendant, Conn Appliances,

Inc., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss, with prejudice,

each claim and count therein asserted by Plaintiff against the Defendant in the above styled

action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and expenses.

          Respectfully submitted this 29th day of June, 2020.



s/ Joshua R. Kersey                                 /s/ChrisM. Jordan
Joshua R. Kersey                                    Michael A. Harvey
Texas Bar No. 24090206                              State Bar No.: 24058352
MORGAN & MORGAN, PA                                 Christopher M. Jordan
201 North Franklin Street, 7th Floor                State Bar No.: 24087817
Tampa, Florida 33602                                Munsch Hardt Kopf & Harr, PC
Telephone: (813) 223-5505                           Pennzoil Place
Facsimile: (813) 222-2490                           700 Milam Street, Suite 2700
JKersey@ForThePeople.com                            Houston, Texas 77002
JDerry@ForThePeople.com                             Telephone: (713) 222-4088
JKneeland@ForThePeople.com                          Facsimile: (713) 222-5868
Attorney for Plaintiff                              mharvey@munsch.com
                                                    cjordan@munsch.com
                                                    Attorneys for Defendant
   Case 3:19-cv-02369-M Document 14 Filed 06/29/20                 Page 2 of 2 PageID 60




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 29, 2020, I electronically filed the foregoing with the Clerk

of the Court by using the CM/ECF system and that a Notice of this filing will be sent to the

following by operation of the Court’s Electronic Filing System:            Michael Harvey and

Christopher Morgan Jordan, Esq., Munsch Hardt Kopf & Harr, P.C., 700 Milam St., Suite 2700,

Houston, TX 77002 (mharvey@munsch.com, cjordan@munsch.com, and conns@munsch.com).

                                            /s/Joshua R. Kersey____________________
                                            Joshua R. Kersey
                                            Texas Bar Number: 24090206
                                            MORGAN & MORGAN, PA
                                            Attorney for Plaintiff
